On the Merits.
The question presented is the same as that presented in The State ex rel. Salomon & Simpson against the same defendant, 23 An. 402. Indeed, it is the same claim, now in the hands of the original party, J. O. Nixon; it was then in the hands of Salomon & Simpson, the transferrees of Nixon. How the claim can be stronger in the hands of the obligee or the beneficiary of the act No. 32 of the acts of 1871, than it was in the hands of his transferrees, we can not imagine.
It is proved that the State debt exceeded $25,000,000 at the time act No. 32, for the relief of J. O. Nixon, was passed. That act created a debt of over §50,000 in favor of Nixon when the constitution prohibited the State from creating it, because the limit of $25,000,000 had already been reached.
Eor the reasons stated and those given in State ex rel. Salomon & Simpson v. James Graham, Auditor, 23 An. 402, the judgment herein in favor of the relator must be reversed.
It is therefore ordered that the judgment appealed from be annulled; and it is further ordered that there be judgment for the intervenor, and that the mandamus herein be disallowed and the suit be dismissed at the costs of the relator in both courts.
Rehearing refused.